[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]TRIAL COURT'S RESPONSE TO "NOTICE RE: MEMORANDUM OF DECISION WHICHAPPARENTLY HAS NOT BEEN FILED"
Following filing of the defendant's motion to suppress statements, trial counsel for the State represented in chambers and on the record that she "had no intention of eliciting any information with regard to statements the defendant made. . . ." It is the court's belief from an examination of its trial notes and a review of the record that defense counsel, relying on the representation, made no request for a ruling on the motion, and no such ruling was made by the court.
Gaffney, J. CT Page 8732